Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

Allowable Subject Matter

Claims 1-2 and 4-20 are allowed. The following is an examiner’s statement of reasons for allowance: Jayaraman as modified by Moth teaches the UPS and method of operation however do not teach the further limitation wherein the first converter path generates a first current signal having a first frequency in combination with a second converter path generates a second current signal having a second frequency. At least this further limitation is not taught or rendered obvious by the prior art of record. 

Bascope et al. teaches an Uninterruptible Power Supply (Fig. 1) comprising: a UPS input configured to be coupled to an AC power source (grid) and to receive input AC power; an interface configured to be coupled to a DC power source (battery) and to receive backup DC power; a UPS output configured to provide output power derived from at least one of the input AC power and the backup DC power to a load (see load in Fig. 1); a converter (see interleaved converter Fig. 1) comprising: a converter input (see left side of converter in Fig. 1) coupled to the UPS input; a converter output (right side of converter). Bascope however does not teach a first converter path coupled to the converter input and the converter output, the first converter path being configured to generate a first current signal having a first frequency; a second converter path coupled to the converter input and the converter output in parallel with the first converter path, the second converter path being configured to generate a second current signal having a second frequency. At least this further limitation is not taught or rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836